—Order, Supreme Court, New York County (Ira Gammerman, J.), entered October 7, 1998, which granted the motion of defendants Mallory Factor and Mallory Factor, Inc. to dismiss the complaint as against them for failure to state a cause of action, unanimously affirmed, with costs.
Although the court on a motion to dismiss for failure to state a cause of action must accept all pleaded facts as true, plaintiffs bare and conclusory allegations that the Mallory defendants knew that plaintiff had given funds to co-defendant Scott Wolas in trust and that Wolas was violating that trust were insufficient to state a cause of action for aiding and abetting breach of trust (see, Quatrochi v Citibank, 210 AD2d 53; see also, Fallon v Wall St. Clearing Co., 182 AD2d 245, 250). Plaintiffs remaining causes of action against the Mallory defendants, predicated upon the existence of a partnership between them and Wolas, were also insufficiently pleaded, plaintiffs allegation of such partnership having been entirely devoid of facts from which the existence of the purported partnership might have been inferred (see, Quatrochi v Citibank, supra; see also, Kyle v Ford, 184 AD2d 1036). Concur— Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.